370 F.2d 94
Joseph Ralph LILES, Appellant,v.UNITED STATES pf America, Appellee.
No. 21043.
United States Court of Appeals Ninth Circuit.
Dec. 19, 1966.

Michael A. Bosco, Jr., Phoenix, Ariz., for appellant.
William P. Copple, U.S. Atty., John L. Augustine, Asst. U.S. Atty., Phoenix, Ariz., for appellee.
Before JERTBERG and DUNIWAY, Circuit Judges, and CROCKER, District Judge.
PER CURIAM:


1
Upon the Government's confession of error, the order appealed from is reversed and the matter is remanded to the District Court with directions to vacate the judgment of conviction and the plea of guilty, and to rearraign the defendant.